             Case 3:20-cv-03866-JCS Document 15 Filed 06/17/20 Page 1 of 4




 1   WALTER RILEY, SBN 95919                        JAMES DOUGLAS BURCH, SBN 293645
     LAW OFFICE OF WALTER RILEY                     National Lawyers Guild
 2   1407 Webster Street, Suite 206                 558 Capp Street
 3   Oakland, CA 94612                              San Francisco, CA 94110
     Telephone: (510) 451-1422                      Telephone: (415) 285-5067 x.104
 4   Facsimile: (510) 451-0406                      Email: james_burch@nlgsf.org
     Email: walterriley@rrrandw.com
 5                                                  Attorneys for Plaintiffs
     DAN SIEGEL, SBN 56400                          ANTI POLICE-TERROR PROJECT,
 6
     ANNE BUTTERFIELD WEILLS, SBN 139845            COMMUNITY READY CORPS,
 7   JANE BRUNNER, SBN 135422                       AKIL RILEY, IAN McDONNELL, NICO
     SONYA Z. MEHTA, SBN 294411                     NADA, AZIZE NGO, and JENNIFER LI
 8   EMILYROSE JOHNS, SBN 294319
     ANDREW CHAN KIM, SBN 315331
 9
     SIEGEL, YEE, BRUNNER & MEHTA
10   475 14th Street, Suite 500
     Oakland, California 94612
11   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
12
     Email: danmsiegel@gmail.com;
13   abweills@gmail.com;
     janebrunner@hotmail.com;
14   sonyamehta@siegelyee.com;
     emilyrose@siegelyee.com;
15
     chankim@siegelyee.com
16
                            UNITED STATES DISTRICT COURT
17
                         NORTHERN DISTRICT OF CALIFORNIA
18
     ANTI POLICE-TERROR PROJECT,               )   Case No. 3:20-cv-03866-JCS
19
     COMMUNITY READY CORPS, AKIL               )
20   RILEY, IAN McDONNELL, NICO NADA,          )   DECLARATION OF SARAH BELLE LIN
     AZIZE NGO, and JENNIFER LI, on behalf     )   ISO TEMPORARY RESTRAINING
21   of themselves and similarly situated      )   ORDER
     individuals,                              )
22
                                               )
23                Plaintiffs,                  )
      vs.                                      )
24                                             )
     CITY OF OAKLAND, OPD Police Chief         )
25   SUSAN E. MANHEIMER, OPD Sergeant          )
     PATRICK GONZALES, OPD Officer             )
26
     MAXWELL D’ORSO and OPD Officer            )
27   CASEY FOUGHT,                             )
                                               )
28                Defendants.
                                               )



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 1
     Declaration of Sarah Belle Lin
                 Case 3:20-cv-03866-JCS Document 15 Filed 06/17/20 Page 2 of 4




 1   I, Sarah Belle Lin, hereby declare:
 2          1.       The facts stated herein are of my own personal knowledge and if called and sworn
 3   as a witness, I could and would competently testify thereto.
 4          2.       I am a local independent journalist primarily based in the East Bay.
 5          3.       I report for local news outlets in Emeryville, Berkeley, Oakland, and San
 6   Francisco.
 7          4.       I am covering the Bay Area protests against police brutality.
 8          5.       On Saturday, May 30, 2020, I was covering the protests in Oakland.
 9          6.       At about 11:20 p.m. that night, I arrived at Latham Square Plaza to document
10   events on my cell phone and DSLR camera.
11          7.       I was wearing my press badge and a camera slung over my neck.
12          8.       I wore my press badge in order to identify my constitutionally protected right to
13   work as press in the area.
14          9.       At no time during these events was I posing any threat or committing any crime.
15          10.      There was a police unit stationed was near 15th Street on Telegraph Avenue.
16          11.      As I arrived at Latham Square Plaza, I noticed an individual sitting on Telegraph
17   Avenue about 25 feet away from the line of police.
18          12.      I walked up to him to document the scene.
19          13.      Police began firing what sounded like rubber bullets.
20          14.      This pushed the individuals around me back.
21          15.      I walked back to Latham Square and jumped on top of a small cement bench to
22   document the interactions between the individuals and police.
23          16.      After a couple of minutes, I jumped off and walked back into the street to the
24   other side to gain a different vantage point.
25          17.      Halfway across the street, I heard multiple bullets fly around me.
26          18.      One bullet hit me in my inner thigh.
27          19.      There was no one around me at that point.
28          20.      I immediately fell to the ground in intense pain.



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 2
     Declaration of Sarah Belle Lin
              Case 3:20-cv-03866-JCS Document 15 Filed 06/17/20 Page 3 of 4




 1         21.    For a few minutes, I lay on the ground, stunned and in pain from being shot at
 2   close proximity.
 3         22.    When I was able to stand up, I went to the sidewalk opposite Latham Square Plaza
 4   to recuperate.
 5         23.    Within one minute, I was being roughly shoved by the police using their riot
 6   shields against me.
 7         24.    I was in immense pain.
 8         25.    I yelled "I'm a journalist!" twice and advanced towards the police to demand to
 9   know who shot me and why.
10         26.    I received no answers.
11         27.    Since then, I have been nursing the bruise and injury.
12         28.    Directly below is a true and correct photo of the bruise.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 3
     Declaration of Sarah Belle Lin
                 Case 3:20-cv-03866-JCS Document 15 Filed 06/17/20 Page 4 of 4




 1         29.       The femoral artery is in the thigh of the human body.
 2         30.       My understanding is that there is a major artery there and that the bullet could
 3   have killed me.
 4         31.       I am still not able to walk properly and without pain, three weeks after the
 5   incident.
 6         32.       I missed several job opportunities due to this injury.
 7
 8         I declare under penalty of perjury that the foregoing is true and correct. Executed on
 9                       Oakland
     June 17, 2020, at ______________, California.
10
11
12                                                             Signed: ___________________

13                                                                            Sarah Belle Lin
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     APTP v. City of Oakland, No. 3:20-cv-03866-JCS - 4
     Declaration of Sarah Belle Lin
